           Case 3:99-cv-01435-GAG-MEL Document 3085 Filed 09/03/20 Page 1 of 5




 1                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO
 2
         UNITED STATES OF AMERICA,
 3
            Plaintiff,                                      CASE NO. 99-1435 (GAG-MEL)
 4
            v.
 5
         COMMONWEALTH               OF      PUERTO
 6       RICO, et al.,

 7          Defendants.

 8

 9        IMPORTANT INFORMATIVE MOTION REGARDING MORTALITY REVIEW

10       COMMITTEE AND JCC’S RECOMMENDATIONS TO PROMOTE PARTICIPANT

11                                                OUTINGS

12   TO THE HONORABLE COURT:

13           COMES NOW the undersigned as Joint Compliance Coordinator (“JCC”)/ Federal

14   Monitor, who respectfully informs the Court as follows:

15                            A. Notice Regarding the Mortality Review Committee

16           1. It has been brought to the attention of the JCC that the Chairman of the Mortality

17               Review Committee (“MRC”), Dr. Reynaldo Rodríguez Llauger, has not been rendering

18               his services for over a month because his contract has not been renewed by the DSPDI,

19               among other material matters. In relation to the MRC, we have also received

20               information that the Coordinator of the MRC has also been removed and/or terminated

21               from her essential position without notice to the JCC, the Court and USDOJ1.

22
     1Although the DSPDI has been in constant communication with the JCC through Court-ordered updates and
23   continuous requests for information, including communications regarding the MRC, the present matter has
     not been informed by the DSPDI.
24                                                           1

25

26
          Case 3:99-cv-01435-GAG-MEL Document 3085 Filed 09/03/20 Page 2 of 5
     Civil No. 99-1435 (GAG-MEL)


 1        2. The JCC is extremely concerned of the impact that these changes in the MRC could

 2           have on the continuation of the essential services that the participants require and in the

 3           timely preparation of the mortality reports. Although, significant work is yet to be done,

 4           it is through Dr. Rodríguez Llauger’s leadership as chairperson of the MRC, that the

 5           completion of the outstanding mortality reports has been expedited and furnished as

 6           mandated by the JCAP, especially post hurricanes Irma and Maria.

 7        3. On August 7, 2020, the DSPDI’s Compliance Officer informed the JCC that within the

 8           next three months, the MRC would complete the reports that are due for participants’

 9           deaths that have occurred in 2020, including those deaths that occurred up until August

10           7, 2020. The undersigned is concerned with the effect that the current scenario with

11           the MRC will have in the timely preparation of the MRC reports that are due and that

12           will be due in the coming week and with the fact that it cannot assess whether the same

13           have been prepared in an independent manner.

14        4. Moreover, the JCC feels compelled to state that Dr. Rodríguez Llauger underwent a

15           thorough vetting process by the Office of the JCC, including the undersigned, to assess

16           his capability of being independent from the DSPDI (pursuant to Section III-5N(1) of

17           the JCAP). Dr. Rodríguez Llauger demonstrated his commitment to independent

18           evaluations throughout the mortality reports that were rendered during his tenure as

19           chairman of the MRC.

20        5. In light of the above, the undersigned requests that the DSPDI furnish any and all

21           information regarding the MRC, including but not limited to, the following:

22           a) Name, position and CV of every person that currently renders services to the MRC;

23           b) The official minutes of the last MRC meeting and remedial recommendations;

24                                                      2

25

26
          Case 3:99-cv-01435-GAG-MEL Document 3085 Filed 09/03/20 Page 3 of 5
     Civil No. 99-1435 (GAG-MEL)


 1              c) Name, CV and contact information (such as as email and phone number) of the

 2                 chairperson of the MRC (or a list of the candidates that are presently being

 3                 considered) and detail of the selection, vetting and appointment process; and

 4              d) Any other information regarding the MRC that the JCC should be aware of.

 5
            As we have done in the past with no objections, the JCC wants to collaborate in the vetting
 6
     process of the new chairperson of the MRC. The JCC also wants to know what vetting system will
 7
     be implemented to guarantee the independence that the position requires pursuant to the JCAP and
 8
     in order to avoid that the MRC becomes a rubber stamp of the DPSDI which would defeat the
 9
     objectives of the Consent Decree.
10
            Given the important nature of the matter at hand and considering the repeated problems
11
     that we have confronted in the past with the MRC and the mortality reports, the JCC recommends
12
     that the sought information (which should be readily available) be furnished by 3:00pm tomorrow.
13

14           B. Notice Regarding the JCC’s Recommendations to Promote Participant Outings

15          1. It has been brought to the JCC’s attention that participants from Dulce Amanecer III

16              community home were recently taken for an outing which included a quick stop at the

17              beach, among other places. According to the information received by a JCC source,

18              said outing was approved by the DSPDI.

19          2. As previously stated, the JCC encourages and recommends that this type of activities

20              for participants take place as soon as possible (See Docket No. 3029), but it is

21              imperative that the same be previously informed and approved by the Court and that

22              said activities be carried out uniformly throughout the seven (7) regions.

23

24                                                       3

25

26
          Case 3:99-cv-01435-GAG-MEL Document 3085 Filed 09/03/20 Page 4 of 5
     Civil No. 99-1435 (GAG-MEL)


 1        3. Once again, the above situation is surprising to the JCC given that the DSPDI expressed

 2             that it did “not feel comfortable moving forward, at this time, with the (JCC’s)

 3             recommendation of providing these temporary services to the participants” (emphasis

 4             added) due to the consistent increase in COVID-19 cases (See Docket No.3059).

 5
          4. As a result of the aforementioned motion, the Court instructed the DSPDI to file an
 6
               informative motion on the matter by September 25, 2020, taking into account the future
 7
               COVID-19 statistics then (See Docket No. 3062). Notwithstanding the above, the
 8
               DSPDI clearly acted against its own representations to the Court, which in turn
 9
               generates distrust and uncertainty moving forward with issues of material importance
10
               to the safety and well-being of all participants during the pandemic.
11
          5. The JCC wishes to reiterate the importance of conducting this type of activities which
12
               are extremely beneficial for the health and well-being of participants looking ahead
13
               towards a future that must contemplate the reactivation of daily services and
14
               individualized updated individualized support for all participants. Nevertheless, the
15
               above recommendation and collective aspiration must follow the necessary safety
16
               measures that are warranted in the middle of a pandemic.
17

18        6.   The JCC is also cognizant of the burn-out factor that the providers are facing in these

19             dire times which make these types of activities essential, but the same must be carried

20             out pursuant to the directives of the Court and should be extensive to all participants.

21
          7. On the other hand, the JCC once again found out about the present situation through
22
               third parties instead of the DSPDI. Evidently, the DSPDI refuses to timely and
23

24                                                       4

25

26
          Case 3:99-cv-01435-GAG-MEL Document 3085 Filed 09/03/20 Page 5 of 5
     Civil No. 99-1435 (GAG-MEL)


 1              adequately inform the JCC Office, the Court and USDOJ of matters that are of

 2              material importance to the safety and well-being of all participants.

 3
            WHEREFORE, the JCC respectfully requests that Court take notice of the above for all
 4
     relevant purposes and issue the directives it may deem necessary.
 5
            RESPECTFULLY SUBMITTED.
 6
            In San Juan, Puerto Rico, this 3rd day of September 2020.
 7

 8
                                                 S/ ALFREDO A. CASTELLANOS
 9                                               ALFREDO A. CASTELLANOS
                                                 Joint Compliance Coordinator
10                                               Federal Monitor’s Office (JCC)
                                                 Cond. Madrid, Suite 304
11                                               Calle Loíza 1760
                                                 San Juan, PR 00911
12                                               Tel. 787-641-8447
                                                 Fax. (787)793-4495
13
                                                 alfredo@cglawpr.com
14
                                 NOTICE OF ELECTRONIC FILING
15
             I HEREBY CERTIFY, that on this date, I electronically filed the foregoing with the Clerk
16   of the Counseling the CM/ECF system, which will notify copy to the attorneys of record.

17
                                                 S/ ALFREDO A. CASTELLANOS
18                                               ALFREDO A. CASTELLANOS
                                                 Joint Compliance Coordinator
19                                               Federal Monitor’s Office (JCC)
                                                 alfredo@cglawpr.com
20

21

22

23

24                                                      5

25

26
